DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 15 October 2020.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
Examiner acknowledges that [0116] discloses that a “Computer readable storage medium,” as defined herein, is not a transitory, propagating signal per se.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claims 8-13), and article of manufacture (claims 14-20) which recite steps of monitoring during a predetermined time interval electronic  communications generated by an ensemble of network-connected portable devices, each electronic communication corresponding to one of a plurality of users using a corresponding one of the portable devices; processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, the signals generated in response to sensor-detected respiratory activity of a user of the corresponding portable device; generating one or more clusters of users based on the one or more biomarkers corresponding to each of the users; conditioning the one or more clusters based on pre-condition data extracted from the electronic communications, the pre-condition data corresponding to users who are determined to have a pre-existing health condition; determining, based on context data extracted from the electronic communications, user co-locations and pre-symptomatic biomarker variation co-occurrences among a pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease; and predicting a location of a possible outbreak of the infectious respiratory disease based on the user co-locations and pre-symptomatic biomarker variation co-occurrences.

Step 2A Prong 1
These steps to perform early detection of respiratory diseases, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind to detect respiratory diseases. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a computer device, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-13, and 15-20, reciting particular aspects of performing early detection of respiratory diseases such as monitoring electronic communications, conveying an electronic notification via a network connection, estimating one or more epidemiological model parameters, determining and refining users who exhibit pre-symptomatic biomarker variations exhibiting one or more symptoms, and perform contact tracing using proximity sensors covers mental processes but for the recitation of generic computer components ).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating one or more clusters of users based on the one or more biomarkers corresponding to each of the users amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016] to [0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device amounts to mere data gathering and conditioning the one or more clusters based on pre-condition data extracted from the electronic communications amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-13, and 15-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-13, and 15-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, Symantec, MPEP 2106.05(d)(II)(i); conditioning the one or more clusters based on pre-condition data extracted from the electronic communications, see Jain et al. [Col. 69] “Other types of models that may be used include …. clustering models, ….. Different types of models can be used together as an ensemble or for making different types of predictions. Other types of models can be used, even if they are not of the machine learning type,”
US11127506B1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US11127506B1).
Regarding claim 1, Jain discloses monitoring during a predetermined time interval electronic communications generated by an ensemble of network-connected portable devices, each electronic communication corresponding to one of a plurality of users using a corresponding one of the portable devices ([Col. 9] “…receiving monitoring data for a community, the monitoring data being generated using mobile devices of individuals in the community, the monitoring data comprising location tracking data that indicates locations visited by the individuals…”)
processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, the signals generated in response to sensor-detected respiratory activity of a user of the corresponding portable device ([Col. 108] “The criteria can be any of various types, such as a value of a measurement satisfying a threshold or being in a range, a particular response or combination of responses being received, a pattern or trend being present in collected data for one or more individuals, the presence of a biomarker or digital marker for health status, a change in behavior over time, etc. The criteria may be based on physiological measures, .…” [Col. 1] “For example, the medical treatment device can measure body temperature, heart rate, respiration rate, or other parameters, and based on the measured parameters determine that the user is likely to have contracted COVID-19.”)
generating one or more clusters of users based on the one or more biomarkers corresponding to each of the users ([Col. 92] “As another example, the computer system 110 can use clustering algorithms, such as K-means clustering, to group data sets by similarities, and then use the clusters as indications of combinations of factors (e.g., disease stage, symptoms, patient characteristics, etc.) that represent different levels of transmission risk.”)
conditioning the one or more clusters based on pre-condition data extracted from the electronic communications ([Col. 69] “Other types of models that may be used include …. clustering models, ….. Different types of models can be used together as an ensemble or for making different types of predictions. Other types of models can be used, even if they are not of the machine learning type.”)
the pre-condition data corresponding to users who are determined to have a pre-existing health condition ([Col. 49] “The computer system 110 also obtains additional information for the user 102 a, such as EMR/EHR data 606, including potentially treatment data 608 that indicates how a user is being treated for the disease being monitored. The EMR/EHR data 606 can be used for various purposes, including to determine baseline measures for a user and to determine existing conditions and comorbidities…”)
determining, based on context data extracted from the electronic communications, user co-locations and pre-symptomatic biomarker variation co-occurrences among a pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease ([Col. 107] “As a result, from the results of data collection for one or more users in a community, the computer system 110 can adapt the data collection for other users in the community. Various types of data can trigger the adaptation or can have their collection processes adapted, such as behavior data (e.g., location tracking data, activity data, movement data, food intake, social activity monitoring, etc.), physiological data (e.g., blood pressure, heart rate, glucose levels, oxygen saturation such as SpO2, breathing rate, lung capacity or VO2 max, body temperature, etc.)….”)
and predicting a location of a possible outbreak of the infectious respiratory disease based on the user co-locations and pre-symptomatic biomarker variation co-occurrences ([Col. 52] “The exposure risk agent 630 accesses and uses geographic information systems (GIS) at multiple levels, e.g., neighborhood, community, city, county, state, regional, and country levels. The exposure risk agent 630 combines this data with collected user data through contact tracing, exposure identification measures, and treatment response indicators to determine hotspots, potential outbreaks and re-emergences of risks associated directly with a disease, indirectly due to the related suppression mechanism or the treatment of a virus.”)
Regarding claim 2, Jain discloses wherein each electronic communication monitored is an electronic communication conveyed over a communications network by a corresponding network-connected portable device in response to the corresponding portable device identifying a biomarker anomaly associated with the user of the corresponding device ([Col. 77] “The application sends user entered data 1411 to the computer system 110 over a communication network 1430, which can be a public or private network and can include the Internet. The application also sends sensed data 1422 to the computer system 110. The sensed data can include sensor data or measurement results generated using one or more sensors of the device 1420 or of another device….. Data can be collected from the mobile device 1420 in a repeated or ongoing manner, e.g., periodically at an interval, on-demand as requested by the computer system 110, in response to a condition being met, etc.”)
Regarding claim 3, Jain discloses conveying an electronic notification via a network connection to a communication device of at least one individual, the electronic notification indicating the predicted location and a predicted timing of the possible outbreak of the infectious respiratory disease and likelihood of infection for an individual ([Col. 81] “The notification can inform the user of the risk presented, e.g., “Approaching a populated area which increases COVID-19 risks,” “warning, a person with COVID-19 was here less than 12 hours ago,” “movie theaters present a high risk of COVID-19 transmission,” and so on.” [Col. 90] “Examples of notifications 1620 a-1620 d are provided, where the notifications inform the different individuals (1) to (4) of their respective COVID-19 exposure risks for the day.”)
Regarding claim 4, Jain discloses wherein the predicting comprises estimating one or more epidemiological model parameters based on the context data extracted from the electronic communications ([Col. 96] “Using reference data (e.g., patterns, guidelines, models, etc.) that aligns symptom progressions and physiological changes to disease states, the system can align the individual's pattern of symptom progression with that of the reference data to estimate a time of infection.”)
Regarding claim 5, Jain discloses providing an electronic request to each of the pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease, requesting each user who exhibits pre-symptomatic biomarker variations to perform one or more active tests using a portable device ([Col. 4] “Communication can be provided for those who have experienced any high-risk related areas and their observations. Based on estimates of exposure, the system can refer individuals to appropriate testing services, treatment, and general guidance measures such as self-isolation steps.”)
Regarding claim 6, Jain discloses determining which users who exhibit pre-symptomatic biomarker variations exhibit one or more same symptoms based on the one or more active tests performed ([Col. 17] “….a positive disease test result for one or more individuals in the community… a sign or symptom of the disease for one or more individuals in the community”)
and refining the pool of users who exhibit pre-symptomatic biomarker variations based on the determining which users exhibit one or more same symptoms to include in the pool only users who exhibit one or more of the same systems, while excluding any other users ([Col. 107] “For example, if one or more users in the first group indicate exposure or high risk of COVID-19 infection, the computer system 110 may naturally respond with follow-up questions to find out more from those users. In addition, or as an alternative, the computer system 110 may adjust data collection for other users in response, such as by initiating questions to users in a second group, who may be unrelated and have had not any contact with the users in the first group.”)
Regarding claim 7, Jain discloses performing contact tracing using proximity sensors embedded in devices carried by the users and by other individuals with whom the users are in proximity to during the predetermined time interval ([Col. 93] “These areas 1712, 1714 and paths 1720, 1721, 1722 represent an aggregation of tracked location data (e.g., tracked through sensor data capture, such as GPS, and/or through user-reported data) over a period of time such as a day, a week, a month, etc.” [Col. 113] “Thus, the aggregation of data about locations that the second user visits can be adjusted to account for factors such as time elapsed, nature of the activities being performed at the location, a degree of overlap between paths of the two users along the location, duration that the two users respectively spent at the location, and so on”)
and refining the cluster comprising a pool of users who exhibit pre-symptomatic biomarker variations based on the contact tracing, wherein the refining comprises including in the pool users identified by contact tracing as having had contagious contact with one or more users who exhibit pre-symptomatic biomarker variations ([Col. 38] “Contact tracing data can optionally be used in this exposure prediction process, e.g., with contract tracing results used to provide feature values to the models 230 (e.g., indicating how many people determined to have COVID-19 the user 102 a actually came near, when, and for how long), or to weight or adjust the exposure level score 241 of a model 230 (e.g., to boost the exposure level when contact tracing shows contact with one or more infected people, with the boost amount scaled by the number of instances and duration of contact).”)
Regarding claim 8, Jain discloses a processor configured to initiate operations ([Col. 133] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 14, Jain discloses a computer program product comprising one or more computer readable storage media having program instructions collectively stored therein ([Col. 133] “Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.”)
the program instructions executable by a processor to cause the processor to initiate operations ([Col. 133] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.”)


The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.

Prior Art Cited but Not Relied Upon
Ferretti, L., Wymant, C., Kendall, M., Zhao, L., Nurtay, A., Bonsall, D. G., & Fraser, C. (2020). Quantifying dynamics of SARS-CoV-2 transmission suggests that epidemic control and avoidance is feasible through instantaneous digital contact tracing. MedRxiv.
This reference is relevant because is discloses digital contact tracing for Covid-19.

Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626